Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-13
                                   560Filed
                                          Filed
                                             10/02/20
                                                08/25/20
                                                       Page
                                                          Page
                                                            1 of14of
                                                                   PageID
                                                                     4    #: 1465




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                               Chapter 11

 AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                      (Jointly Administered)
                        Debtors.1
                                                      Hearing Date: September 1, 2020 at 10:00 a.m. (ET)
                                                      Extended Objection Deadline: August 25, 2020 at 12:00 p.m.
                                                      (ET)
                                                      RE: Docket Nos. 18 and 547

              THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
           STATEMENT IN SUPPORT OF AKORN’S PLAN AND SALE MOTION

          The Official Committee of Unsecured Creditors of Akorn, Inc., et al. (the “Committee”)

hereby submits this statement in support of the Modified Joint Chapter 11 Plan of Akorn, Inc. and

its Debtor Affiliates [Dkt. 547] (the “Plan”) and the Debtors’ Motion Seeking Entry of an Order

(A) Approving Bidding Procedures, (B) Scheduling an Auction and Sale Hearing, (C) Approving

the Form and Manner of Notice Thereof, (D) Establishing Procedures for the Assumption and

Assignment of Certain Executory Contracts and Leases, and (E) Granting Related Relief [Dkt. 18]

(the “Sale”).

          1.       After a post-petition sale process, which followed a pre-petition marketing and sale

process, the Stalking Horse Purchaser is the only entity remaining with an outstanding offer to

purchase substantially all of the Debtors’ assets. The Committee closely monitored the Debtors’

sale process and believes the Sale is in the best interest of the Debtors, their estates, and unsecured

creditors, as a whole. As originally structured, the Stalking Horse Purchaser agreed to pay a


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.


37394215.1 08/25/2020
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-13
                                   560Filed
                                          Filed
                                             10/02/20
                                                08/25/20
                                                       Page
                                                          Page
                                                            2 of24of
                                                                   PageID
                                                                     4    #: 1466




substantial percentage of the Debtors’ unsecured debt. After negotiations with the Committee, the

Stalking Horse Purchaser has agreed to assume essentially all undisputed non-litigation unsecured

debt that is not subject to subordination, as part of the Sale with these additional assumed claims

subject to a cap of $5 million. The Committee believes that the Sale (as currently restructured) is

in the best interests of the Debtors’ estate and therefore supports the Sale.

         2.        In addition to the Sale, the Committee also supports the Plan. Since its inception,

the Committee has investigated potential causes of actions the Debtors’ estates may possess,

conducting substantial amounts of discovery into the facts surrounding the Term Loan Agreement

and the events giving rise to the Debtors’ chapter 11 cases. Recognizing that these potential claims

are subject to defenses, that litigation would be costly and recovery uncertain, and that litigation

might upset the sale and place the continuation of the Debtors’ business in jeopardy, harming those

creditors the Term Loan Lenders proposed to pay, the Committee worked with the Debtors and

the Term Loan Lenders to achieve the settlement proposed in the Plan. In sum, and as mentioned

above, the Term Loan Lenders have directed the Stalking Horse Purchaser to assume the remaining

unsecured non-subordinated non-litigation claims not previously included as Assumed Liabilities

under the Sale Transaction Documentation. To accomplish this, the Stalking Horse Purchaser will

designate these additional creditor claims as “Qualified Unsecured Claims” and assume such

liabilities in an amount not to exceed $5,000,000, which the Committee anticipates will satisfy the

Qualified Unsecured Claims in full.

         3.        The alternative for the Committee was to seek standing to engage in large scale,

highly contested, and protracted litigation with an uncertain outcome and significant expense. The

Committee was faced with weighing these costs against the fact that under the proposed Sale and

Plan most creditors will be paid in full. Those creditors that will not be paid are creditors that hold



                                                    2
37394215.1 08/25/2020
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-13
                                   560Filed
                                          Filed
                                             10/02/20
                                                08/25/20
                                                       Page
                                                          Page
                                                            3 of34of
                                                                   PageID
                                                                     4    #: 1467




disputed claims that are the subject of on-going litigation or subject to subordination. Pursuing a

litigation path also would run the risk of derailing the Sale, which could be particularly harmful to

all stakeholders given that there is no current bid for the Debtors’ assets other than the credit bid

of the Stalking Horse Purchaser. If the sale were derailed, the vast majority of unsecured creditors,

which under the sale and settlement will be paid in full by the Stalking Horse Purchaser, would

get nothing unless inherently expensive and uncertain litigation was successful.

         4.        In sum, the Committee supports the settlement embodied in the revised Plan

because it reasonably maximizes value to the Debtors’ estates and the recovery of creditors as a

whole while allowing these bankruptcy cases to conclude in an efficient and timely manner. Given

the value of the estates’ potential claims and the merits of potential defenses, the risks of litigation,

and the attendant expense and delay, and the fact that the only alternative to the Plan and Sale

being an outright liquidation of Akorn, the Committee respectfully submits that the settlement

embodied in the Plan is fair and reasonable given the circumstances and that the Plan and Sale be

approved.




                                                   3
37394215.1 08/25/2020
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-13
                                   560Filed
                                          Filed
                                             10/02/20
                                                08/25/20
                                                       Page
                                                          Page
                                                            4 of44of
                                                                   PageID
                                                                     4    #: 1468




Dated: August 25, 2020               Respectfully submitted,
Wilmington, Delaware
                                     SAUL EWING ARNSTEIN & LEHR LLP

                                  By: /s/ Mark Minuti
                                     Mark Minuti (DE Bar No. 2659)
                                     Lucian B. Murley (DE Bar No. 4892)
                                     1201 N. Market Street, Suite 2300
                                     P.O. Box 1266
                                     Wilmington, DE 19899
                                     Telephone: (302) 421-6840
                                     Fax: (302) 421-6813
                                     mark.minuti@saul.com
                                     luke.murley@saul.com

                                            -and-

                                     JENNER & BLOCK LLP

                                     Catherine L. Steege (admitted pro hac vice)
                                     Landon S. Raiford (admitted pro hac vice)
                                     William A. Williams (admitted pro hac vice)
                                     353 N. Clark Street
                                     Chicago, Illinois 60654
                                     Telephone: (312) 923-2952
                                     Fax: (312) 840-7352
                                     csteege@jenner.com
                                     lraiford@jenner.com
                                     wwilliams@jenner.com

                                     Counsel to the Official Committee of Unsecured
                                     Creditors of Akorn, Inc. et al.




                                        4
37394215.1 08/25/2020
